Title: To James Madison from Peder Pedersen, 9 October 1805
From: Pedersen, Peder
To: Madison, James


          
            Sir,
            Philadelphia 9th. October 1805.
          
          In addition to the communications I have had the honor to make to you, under date of the 18th. and 28th. of May last, concerning such Quarantine Regulations as lately have been adopted by the Danish Government, I have now the honor to inform you, that by a Royal Ordinance dated 15th. of May, every Danish subject, commanding a Vessel bound from any port in North America to any port in Europe, is obliged to demand from the Consul or Vice-Consul residing at the place whence he commences his Voyage, a particular Certificate, for which a certain form is prescribed, and whereby the state of health of the place at the time when the Vessel was laying there in lading, may be known with certainty.
          From the result of the later years Experience, it seems to appear, that the United States scarcely at any time can be considered as being absolutely free from contagious diseases, and that the yellow fever, almost every year, prevails in some of the principal ports, whence Vessels may be expected to arrive in Danish or other ports on the Baltic; hence the Quarantine Department must lay this down as a general rule, that Vessels coming from the United States, at all times are suspicious of carrying with them contagion, either by their Crews, or by their Cargoes; yet as it would occasion too great a loss and expence to Commerce, if, on account of this Suspicion, all Vessels coming from the United States should be subjected to a regular quarantine, my Government has, by the regulation prescribed in the above Ordinance, deemed same to be the most advantagious way of uniting the interest of Commerce with the preservation and security of the public health.
          But as the same danger with which Vessels proceeding from the United States for Danish ports, are liable to treaten the public state of health, no less exists with those bound to other ports on the Baltic: the Danish Government has deemed it proper to invite the Neighbouring powers, bordering on the Baltic, to adopt similar measures with respect to Vessels from the United States, bound to their respective ports; that they thereby may avoid being treated as suspicious on their arrival at the Sound, and consequently subjected to the quarantine Ordinance; The Swedish the Russian and the Prussian Governments, to whom such proposal, on the part of His Majesty’s Government, was made, have signified their approbation of it, and it has consequently been agreed upon, that Consular Certificates shall henceforth be furnished, either by Danish Consuls or Vice Consuls, where those powers themselves have no Commercial agents, or by theirs, vice versa, where no Danish Consul or Vice Consul reside.
          Having thus had the honour, Sir, of explaining to you the measures of precaution lately adopted, as well as the causes whence they originated, you will no doubt, acknowledge that what applied to Danish or other foreign Vessels bound from any port in the United States, to any Danish or other ports on the Baltic, does as fully apply to American Vessels bound from one of their own ports to any Danish European port, or any port on the Baltic, for the same reasons, is it desirable that American Vessels having the above destination, should at the place, whence they commence their voyage, provide themselves with such a Consular Certificate as before is mentioned; as the want of this, will absolutely subject every American Vessel, deficient in this point, to be treated, on its arrival at the Sound, or at its destination, as suspicious of Contagion, and consequently to undergo all what in such case is prescribed by the Quarantine Law—a Copy of which in the french language, as well as one of the herethofore mentioned Royal Ordinance, I here beg leave to enclose.
          I have therefore been directed to inform you of this, and at the same time have herewith the honour, Sir, to acquaint you with the wish entertained by His Majesty’s Government, that the Government of the United States would enjoin its Citizens commanding Vessels bound to any of the above mentioned ports, to provide themselves with such Certificates, as before stated; my Government does so much the less doubt that the Government of the United States will do Justice to the motives, to which the adopted Regulations owe their existence, as it by them has had in view, not only the security of His Majesty’s dominions as well as that of the neighbouring powers, but also in particular, the wish, to secure the Commerce with the United States, and their Navigation, so far as possible, from all unecessary constraints and from every obstacle, which can be avoided. I have the honour to be with the most distinguished Consideration and very respectfully Sir, Your most obedient humble servant
          
            Pr. Pedersen
          
        